Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “However, Applicant contends that the claims (particularly as amended in this response) provide for a practical application of determining a real-time location of potential attorneys of interest on the date and before the time of a previously scheduled hearing and using that information, along with numerous other attributes, to determine how and where to send a solicitation message to particular geographically located potential attorneys such that they may "cover" that previously scheduled hearing.,” Examiner respectfully disagrees. The claimed process does not provide any improvements to the functioning of the mobile devices or the hardware components of device. Rather, the present claims improve the abstract process of managing an interaction between individuals. The present claims improve the act of identifying an attorney for a hearing by incorporating an identification of the present locations of individuals. This does not improve the functioning of the device itself. The present claims are using a device as a tool to perform the steps of the abstract idea. The act of locating an individual utilizing a mobile device, as drafted, is not sufficient to prove integration into a practical application. This limitation is nothing more than generally linking the use of the judicial exception to the field of global positioning systems, which is not sufficient to prove integration into a practical application.
Regarding Applicant’s assertion of “As explained in Applicant's specification at ¶¶ 10-11, and further elaborated in the discussion of the prior art rejections below, the concept of "covering" a previously scheduled hearing represents a solution to a long standing problem. The claimed "ad-hoc" technique for identifying and selecting attorneys that are capable and available in near real-time is a very practical application. The concept of "capable" includes that the identified attorney has the ability legally and is within a real-time proximity to cover the hearing scheduled for later in that same day. The concept of available includes that the identified attorney has availability (i.e., has available time) and is interested (i.e., responds to the request) to cover the previously scheduled hearing.,” Examiner respectfully disagrees. The solution provided by the present claims is a solution to an abstract problem, which does not integrate the judicial exception into a practical application. The present claims do not provide any improvements to the functioning of the mobile devices, or any other technology or technical field. This limitation is nothing more than generally linking the use of the judicial exception to the field of global positioning systems, which is not sufficient to prove integration into a practical application.
Regarding Applicant’s assertion of “Each of the art references cited in the rejections below reflect a desire of a consumer to obtain future representation for a legal matter. In contrast, the claims of the instant application, reflect devices configured to provide a real-time solution to covering an already determined legal proceeding (i.e., a previously scheduled hearing). One solution and practical application of the instant claims, "determine[s] a replacement attorney for the hearing" and may prevent "a criminal defendant or detainee spending more time than desired in a detention center." specification at ¶¶ 10-11.,” Examiner respectfully asserts that Applicant’s cited improvements are improvements to the abstract idea associated with managing an interaction between individuals (i.e. an attorney and a detainee). The present claims do not provide any improvements to the device itself, or any other technology or technical field. As the present claims provide an improvement to an abstract process, the present claims are not sufficient to prove integration into a practical application. 
Therefore, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Applicant’s arguments with respect to Gabel and Fried have been considered but are moot because the new grounds of rejection does not rely on said reference for any teachings or matter specifically challenged in the argument. 
Regarding Applicant’s assertion of “However, the cited portion of De La Cruz merely discloses that real-time communication may include sharing of geographic location of the service provider and that activities of the system may take place on the date and time of the hearing. Nothing in De La Cruz (or any other cited reference) discloses that the selection criteria from which to send out a solicitation message to potential attorney's of interest includes the real-time location of those potential attorney's of interest. Even though De La Cruz mentions real-time locations and mentions that activity may take place "while an attorney is en route to a court hearing." Office Action at p. 19. This is not the same as that which is claimed.,” Examiner has incorporated the teachings of Rickey to cure the deficiencies of the combination of Lowit and De La Cruz in view of the above cited limitation. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103. 
Claim Objections
Claim 11 is objected to because of the following informalities: the claim recites “present, using the graphical user interface on the requesting computing device, an identity….” Examiner suggests amending the claim to align with the antecedence of the claim to recite: “present, using the graphical user interface on the requesting mobile computing device, an identity….”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-15, and 17-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Step 1: Claims 1-3, 5-6, and 8-10 are directed to a method, claims 11-13 are directed to a non-transitory computer readable medium, and claims 15 and 17-20 are directed to a device. Therefore, the claims are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 11, and 14 recite the steps of requesting and matching an attorney to a request, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to managing interactions between individuals. Independent claim 1 recites limitations of “obtaining, a request message for an attorney to cover a previously scheduled hearing, the request message including both a plurality of availability requirements and a plurality of qualification requirements, the availability requirements including a date, a location, and a time of the previously scheduled hearing, the qualification requirements including an indication of attorney qualifications to satisfy a set of legal requirements of the previously scheduled hearing, the obtaining performed on the date and before the time of the previously scheduled hearing; identifying a set of potential attorneys, the set including at least two potential attorneys, from which to request covering the hearing, each potential attorney from the set of potential attorneys associated with a respective remote mobile computing device, from a plurality of remote mobile computing devices, the request message to solicit interest, from the set of potential attorneys, in covering the previously scheduled hearing; each of the one or more response messages responsive to the request message and including: an indication of an availability of an attorney of interest; and a match request for the previously scheduled hearing, wherein the one or more response messages indicates a set of interested attorneys; and selecting, a first attorney of interest from the set of interested attorneys, the first attorney of interest satisfying each of the qualification requirements, the legal requirements, and the availability requirements,” that, as drafted, under considerations of the broadest reasonable interpretation, but for the “at the remote computing device” and “at the requesting mobile computing device” language, constitutes an abstract idea based on managing an interaction between an attorney and an individual. 
Similarly, the independent claim 11 recites limitations of “the request used to formulate a first request message comprising: a plurality of availability requirements including a date, a location, and a time of the previously scheduled hearing; and a plurality of attorney qualifications to cover the previously scheduled hearing; the first request message used at the matching computing device to identify at least a first remote mobile device and a second remote mobile device, each of the first remote mobile device and the second remote mobile device associated with a respective potential attorney to cover the previously scheduled hearing, obtain a first response to the second request message, the first response identifying a first attorney of interest having a first availability that meets the availability requirements and a first set of qualifications that satisfy the attorney qualifications, the first response initiated from the first remote mobile device associated with the first attorney of interest; obtain a second response to the second request message, the second response identifying a second attorney of interest having a second availability that meets the availability requirements and a second set of qualifications that satisfy the attorney qualifications, the second response initiated from the second remote mobile device associated with the second attorney of interest,” that, as drafted, under considerations of the broadest reasonable interpretation, but for the “on the requesting mobile computing device” language, constitutes an abstract idea based on managing an interaction between an attorney and an individual. 
Similarly, the independent claim 14 recites limitations of “the request targeted for the mobile computing device from the remote matching computing device based, in part, on the association of a first attorney of interest with the mobile computing device and a match performed on the remote matching computer device, the match performed on a date of and before a time of the previously scheduled hearing, the request comprising a request message including: a set of availability requirements including the date, a location, and the time of the previously scheduled hearing; and a set of attorney qualifications to cover the previously scheduled hearing; the response message including: an indication of an availability and the real-time location of the mobile computing device; and a match request for the previously scheduled hearing indicating the first attorney of interest is capable and available to cover the hearing,” that, as drafted, under considerations of the broadest reasonable interpretation, but for the “from the remote matching computing device” or “the mobile computing device” language, constitutes an abstract idea based on managing an interaction between an attorney and an individual. 
Dependent claims 3, 5-6, 15, and 17-20 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration.
Dependent claims 2, 8-10, 12-13 will be evaluated below under Step 2A, Prong 2. 
Step 2A, Prong 2: Claims 1, 11, and 14 do not integrate the judicial exception into a practical application. Claim 1 is directed to a computer implemented method performed by “requesting mobile computing device” and “remote mobile computing devices” that performs the steps of the abstract idea.  Claim 11 is directed to a non-transitory computer readable medium executed on a processor of a requesting mobile computing device that communicates with matching computing devices and remote mobile devices to perform the steps of the abstract idea. Claim 14 is directed to a mobile computing device comprising a processor, hardware component, and non-transitory computer readable medium that performs the steps of the abstract idea. These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Claim 1 recites the additional elements of “transmitting the request message, from the requesting mobile computing device to the plurality of remote computing devices,” “receiving, at the requesting mobile computing device, one or more response messages from a subset of the plurality of remote computing devices,” and “provide the real-time location of the mobile computing device to a remote matching computing device.” Claim 11 recites the additional elements of “transmit, on the date and before the time of the previously scheduled hearing, the first request message from the requesting mobile computing device to a matching computing device,” “transmit a second request message from the matching computing device to each of the first remote mobile device and the second remote mobile device,” “transmit an indication of selection from the requesting mobile computing device to the matching computing device,” and “store the indication of the selected attorney at the matching computing device.” Claim 14 recites the additional element of “receive, from the remote matching computing device, a request for an attorney to cover a previously scheduled hearing” and “and transmit a response message, in response to the request message, to the remote matching computing device.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Claim 1 recites the additional element of “providing, via a user interface of the requesting mobile computing device, a selection screen listing the set of interested attorneys.” Claim 11 recites the additional element of “receive, through a graphical user interface executing on the requesting computing device, a request for an attorney to cover a previously scheduled hearing,” “present, using the graphical user interface on the requesting computing device, an identity of the respective attorneys of interest providing the first response and the second response as part of a selection screen listing multiple attorneys of interest” and “receive, using the graphical user interface on the requesting mobile computing device, a selection indicating one of the identified attorneys as a selected attorney.” Claim 14 recites the additional elements of “present, using a graphical user interface of the mobile computing device, a set of information extracted from the request message pertaining to the request” and “receive, using the graphical user interface, a selection of the request.” These limitations are nothing more than generally linking the use of the judicial exception to an interface. The claim does not contain any improvements to the functioning of the graphical user interface, nor does it do anything other than generally linking the use of the judicial exception to the particular technological environment, which does not integrate the judicial exception into a practical application. 
Claim 1 recites the additional elements of “determined to be currently located, based on a real-time location determined by a hardware component of the remote mobile computing device, within a geographical proximity of the location of the previously scheduled hearing” and “obtain a real-time location from the hardware component location device.” Claim 11 recites the additional element of “each of the first remote mobile device and the second remote mobile device determined to be located, based on a real-time location determined by a hardware component of a respective one of the first remote mobile device and the second mobile device, within a geographical proximity of the location of the previously scheduled hearing.” The hardware component, as claimed, under consideration of the broadest reasonable interpretation of the specification, in view of at least [0023, 0054] of the instant specification, is nothing more than generally linking the use of the judicial exception to the field of global positioning systems. The claim does not contain any improvements to the functioning of the GPS hardware components, nor does it do anything other than generally linking the use of the judicial exception to the particular technological environment. These limitations are not sufficient to prove integration into a practical application. 
Dependent claims 3, 5-6, 15, and 17-20 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration. Therefore, these dependent claims do not integrate the judicial exception into a practical application. 
Dependent claim 2 introduces the additional element of “and notifying one of the subset of remote mobile computing devices that is associated with the selected first attorney of interest of the selection.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Dependent claim 8 introduces the additional elements of “comparing the attorney qualifications for each individual attorney of interest from the set of interested attorneys against the qualification requirements based on retrieving the attorney qualifications for each individual attorney of interest from a database.” This limitation, as drafted, is mere extra-solution activity. This limitation does not integrate the judicial exception into a practical application because it adds extra-solution activity to the judicial exception. This limitation merely recites storing and/or retrieving data in a memory, which constitutes pre-solution activity. This extra-solution activity does not integrate the judicial exception into a practical application. 
Dependent claim 10 introduces the additional elements of “connecting with an electronic court docketing system; and replacing an existing attorney for the previously scheduled hearing with the selected first attorney of interest, within the electronic court docketing system.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive and transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Dependent claim 12 introduces the additional elements of “further comprising instructions to obtain a third response to the second request message, wherein the third response to the second request message further identifies a third attorney of interest having a third availability that meets the availability requirements and a third set of qualifications that satisfy the attorney qualifications.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive and transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Regarding the dependent claim 12 additional element of “present, using the graphical user interface of the requesting computing device, the third attorney as one of the identities of respective attorneys of interest for the selection from the selection screen.” This limitation is nothing more than generally linking the use of the judicial exception to an interface. The claim does not contain any improvements to the functioning of the graphical user interface, nor does it do anything other than generally linking the use of the judicial exception to the particular technological environment. This additional element does not integrate the judicial exception into a practical application.
Dependent claim 13 introduces the additional elements of “further cause the processor to confirm, by exchanging communications with a remote mobile computing device associated with the selected attorney, the selection of the selected attorney.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive and transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Therefore, the additional elements of the claims, when considered both individually and in combination, do not integrate the judicial exception into a practical application. 
Step 2B: Claims 1, 11, and 14 do not comprise anything significantly more than the judicial exception. Claim 1 is directed to a computer implemented method performed by “requesting mobile computing device” and “remote mobile computing devices” that performs the steps of the abstract idea.  Claim 11 is directed to a non-transitory computer readable medium executed on a processor of a requesting mobile computing device that communicates with matching computing devices and remote mobile devices to perform the steps of the abstract idea. Claim 14 is directed to a mobile computing device comprising a processor, hardware component, and non-transitory computer readable medium that performs the steps of the abstract idea. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. See MPEP 2106.05(f).
Claim 1 recites the additional elements of “transmitting the request message, from the requesting mobile computing device to the plurality of remote computing devices,” “receiving, at the requesting mobile computing device, one or more response messages from a subset of the plurality of remote computing devices,” and “provide the real-time location of the mobile computing device to a remote matching computing device.” Claim 11 recites the additional elements of “transmit, on the date and before the time of the previously scheduled hearing, the first request message from the requesting mobile computing device to a matching computing device,” “transmit a second request message from the matching computing device to each of the first remote mobile device and the second remote mobile device,” “transmit an indication of selection from the requesting mobile computing device to the matching computing device,” and “store the indication of the selected attorney at the matching computing device.” Claim 14 recites the additional element of “receive, from the remote matching computing device, a request for an attorney to cover a previously scheduled hearing” and “and transmit a response message, in response to the request message, to the remote matching computing device.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) is not anything significantly more than the judicial exception. See MPEP 2106.05(f).
Claim 1 recites the additional element of “providing, via a user interface of the requesting mobile computing device, a selection screen listing the set of interested attorneys.” Claim 11 recites the additional element of “receive, through a graphical user interface executing on the requesting computing device, a request for an attorney to cover a previously scheduled hearing,” “present, using the graphical user interface on the requesting computing device, an identity of the respective attorneys of interest providing the first response and the second response as part of a selection screen listing multiple attorneys of interest” and “receive, using the graphical user interface on the requesting mobile computing device, a selection indicating one of the identified attorneys as a selected attorney.” Claim 14 recites the additional elements of “present, using a graphical user interface of the mobile computing device, a set of information extracted from the request message pertaining to the request” and “receive, using the graphical user interface, a selection of the request.” These limitations are nothing more than generally linking the use of the judicial exception to an interface. The claim does not contain any improvements to the functioning of the graphical user interface, nor does it do anything other than generally linking the use of the judicial exception to the particular technological environment.
Claim 1 recites the additional elements of “determined to be currently located, based on a real-time location determined by a hardware component of the remote mobile computing device, within a geographical proximity of the location of the previously scheduled hearing” and “obtain a real-time location from the hardware component location device.” Claim 11 recites the additional element of “each of the first remote mobile device and the second remote mobile device determined to be located, based on a real-time location determined by a hardware component of a respective one of the first remote mobile device and the second mobile device, within a geographical proximity of the location of the previously scheduled hearing.” The hardware component, as claimed, under consideration of the broadest reasonable interpretation of the specification, in view of at least [0023, 0054] of the instant specification, is nothing more than generally linking the use of the judicial exception to the field of global positioning systems. The claim does not contain any improvements to the functioning of the GPS hardware components, nor does it do anything other than generally linking the use of the judicial exception to the particular technological environment. These limitations are not anything significantly more than the judicial exception. 
Dependent claims 3, 5-6, 15, and 17-20 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration. Therefore, these dependent claims are not anything significantly more than the judicial exception. 
Dependent claim 2 introduces the additional element of “and notifying one of the subset of remote mobile computing devices that is associated with the selected first attorney of interest of the selection.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) is not anything significantly more than the judicial exception. See MPEP 2106.05(f).
Dependent claim 8 introduces the additional elements of “comparing the attorney qualifications for each individual attorney of interest from the set of interested attorneys against the qualification requirements based on retrieving the attorney qualifications for each individual attorney of interest from a database.” With respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Regarding the dependent claim 8 additional element, this limitation merely recites storing and/or retrieving data in a memory, which is pre-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claim 10 introduces the additional elements of “connecting with an electronic court docketing system; and replacing an existing attorney for the previously scheduled hearing with the selected first attorney of interest, within the electronic court docketing system.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive and transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) is not anything significantly more than the judicial exception. See MPEP 2106.05(f).
Dependent claim 12 introduces the additional elements of “further comprising instructions to obtain a third response to the second request message, wherein the third response to the second request message further identifies a third attorney of interest having a third availability that meets the availability requirements and a third set of qualifications that satisfy the attorney qualifications.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive and transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) is not anything significantly more than the judicial exception. See MPEP 2106.05(f). Regarding the dependent claim 12 additional element of “present, using the graphical user interface of the requesting computing device, the third attorney as one of the identities of respective attorneys of interest for the selection from the selection screen.” This limitation is nothing more than generally linking the use of the judicial exception to an interface. The claim does not contain any improvements to the functioning of the graphical user interface, nor does it do anything other than generally linking the use of the judicial exception to the particular technological environment. This additional element is not anything significantly more than the judicial exception. 
Dependent claim 13 introduces the additional elements of “further cause the processor to confirm, by exchanging communications with a remote mobile computing device associated with the selected attorney, the selection of the selected attorney.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing interactions between individuals) is not anything significantly more than the judicial exception. See MPEP 2106.05(f).
Therefore, the additional elements of the claims, when considered both individually and in combination, do not comprise anything significantly more than the judicial exception. 
Accordingly, claims 1-3, 5-6, 8-15, and 17-20 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowit et al. (US 10104182 B1) in view of De La Cruz et al. (US 20190318435 A1) in view of Rickey et al. (US 20180150927 A1).

Regarding claim 1, Lowit teaches a computer-implemented method comprising (Fig. 4 and Col 17 lines 22-30 teach a method performed through a communication system): 
obtaining, at a requesting mobile computing device (Col 7 lines 32-37 an opportunity provider device can be associated with an individual who is tasked with procuring services), a request message for an attorney …(Col 14 lines 29-53 teach an opportunity provider can define an opportunity using an interface at the opportunity provider device including a set of criteria associated with desired skills, previous work experiences, availability, location requirements, and more, as well as in Col 10 lines 15-46 teach information associated with an opportunity can be received including the project opportunity, type of project, technical skills required, certification requirements, the start date, the end date, the job offering, and more, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 18 lines 4-23; Examiner’s Note: See the combination below.),
the request message including both a plurality of availability requirements and a plurality of qualification requirements (Col 14 lines 29-53 teach an opportunity provider can define an opportunity using an interface at the opportunity provider device including a set of criteria associated with desired skills, previous work experiences, availability, location requirements, and more, as well as in Col 18 lines 4-23 teach a query can be received including opportunity criteria and availability criteria, wherein the opportunity criteria includes a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity, wherein the availability criteria is based on an indication of desired availability of the service provider, and wherein Col 10 lines 15-46 teach information associated with an opportunity can be received including the project opportunity, type of project, technical skills required, certification requirements, the start date, the end date, the job offering, and more),
the availability requirements including a date (Col 10 lines 15-46 teach information associated with an opportunity can be received including a start date, as well as in Col 33 line 39 to Col 34 line 7 teach the opportunity provider inputs information associated with an opportunity including a start date, end date, and length of assignment; see also: Col 20 lines 20-27), a location (Col 14 lines 29-53 teach the opportunity provider can define an opportunity using an interface including location requirements for the opportunity, as well as in Col 10 line 15-46 teach the opportunity provider can provide information associated with the opportunity including location),
identifying a set of potential attorneys (Col 14 line 63 to Col 15 line 52 teach searching service provider profiles based on the opportunity identified at the opportunity provider device, wherein the searching includes identifying service provider skills, technical certifications, work history, qualifications, availability, and more, and wherein the lawyer work history information may include their different subject matter focuses, such as litigation, civil matters, etc., wherein Col 13 lines 8-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 20 lines 28-50), 
the set including at least two potential attorneys (Col 14 line 63 to Col 15 line 52 teach searching service provider profiles based on the opportunity identified at the opportunity provider device, wherein the searching includes identifying service provider skills, technical certifications, work history, qualifications, availability, and more, and wherein the lawyer work history information may include their different subject matter focuses, such as litigation, civil matters, etc., and wherein Col 13 lines 8-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, wherein the availability information of service providers associated with devices “302,” “304,” and “306” can be identified, wherein the service providers associated with devices “302” and “304” are within a threshold range of availability, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 20 lines 28-50), 
each potential attorney from the set of potential attorneys associated with a respective remote mobile computing device (Fig. 3 and Col 12 lines 32-45 teach service provider devices, such as “302,” “304,” and “306” can be associated with a service provider, wherein Col 13 lines 54-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, wherein the availability information of service providers associated with devices “302,” “304,” and “306” can be identified, wherein the service providers associated with devices “302” and “304” are within a threshold range of availability, and wherein the service provider associated with “306” is not within the threshold range, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 17 line 35 to Col 18 line 3), 
from a plurality of remote mobile computing devices (Fig. 3 and Col 12 lines 32-45 teach service provider devices, such as “302,” “304,” and “306” can be associated with a service provider, wherein Col 13 lines 54-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, wherein the availability information of service providers associated with devices “302,” “304,” and “306” can be identified,  wherein the service providers associated with devices “302” and “304” are within a threshold range of availability, and wherein the service provider associated with “306” is not within the threshold range; see also: Col 17 line 35 to Col 18 line 3),
transmitting the request message (Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with devices 302 and 304, wherein Col 13 lines 54-61 teach the system can identify the service providers associated with devices “302” and “304” are within a threshold range of availability and send an indication of an opportunity to the service provider devices, and Col 16 lines 13-48 transmitting an indicator to each service provider’s device indicating that the associated service provider meets the criteria of an opportunity associated with an opportunity provider; see also: Col 10 lines 57-67), 
from the requesting mobile computing device to the plurality of remote computing devices (Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with devices 302 and 304, wherein Fig. 3 and Col 12 lines 46-62 teach the opportunity provider device “310” can be associated with an individual producing services from a service provider, wherein the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a component of the opportunity provider device; see also: Col 10 lines 57-67, Col 30 lines 19-32), 
the request message to solicit interest (Col 16 lines 13-48 transmitting an indicator to each service provider’s device indicating that the associated service provider meets the criteria of an opportunity associated with an opportunity provider, wherein the indicator can include an inquiry whether the service provider would like to provide more information to the opportunity provider, wherein the service provider may decline the opportunity or approve receiving further information, and Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with devices 302 and 304; see also: Col 10 lines 57-67, Col 13 lines 54-61), 
from the set of potential attorneys (Col 16 lines 13-48 transmitting an indicator to each service provider’s device indicating that the associated service provider meets the criteria of an opportunity associated with an opportunity provider, wherein the indicator can include an inquiry whether the service provider would like to provide more information to the opportunity provider, wherein the service provider may decline the opportunity or approve receiving further information, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 10 lines 57-67, Col 12 lines 32-45, Col 13 lines 54 to Col 14 line 4),  
receiving, at the requesting mobile computing device (Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by declining or approving further information about the service provider be transmitted to the opportunity provider, wherein Col 13 lines 49-63 teach more than one service provider is identified as meeting the criteria of the opportunity such that a list of service providers can be presented to the opportunity provider in order for the opportunity provider to select one service provider, wherein Fig. 3 and Col 12 lines 46-62 teach the opportunity provider device “310” can be associated with an individual producing services from a service provider, wherein the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a component of the opportunity provider device; see also: Col 10 lines 57-67, Col 14 lines 5-22), 
one or more response messages from a subset of the plurality of remote computing devices (Col 16 lines 28-48 teach the service provider can approve further information to be transmitted to the opportunity provider in order for the opportunity provider to determine whether they want to transmit the opportunity to the service provider, wherein the service provider must decide to pursue the opportunity and transmit an indication that an enhanced profile be sent to the opportunity provider for consideration, and wherein Col 16 lines 20-27 teach a service provider may decline the opportunity of the opportunity provider, wherein the opportunity provider is never made aware of the fact that the matching service provider was an option or that they declined the opportunity, as well as in  Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity; see also: Col 12 lines 46-62, Col 16 lines 13-27), 
each of the one or more response messages responsive to the request message and including: an indication of an availability of an attorney of interest (Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider, wherein Col 15 lines 23-52 teach the enhanced information includes availability information regarding the service provider, wherein Col 8 line 55 to Col 9 line 9 teach the service provider availability can provide availability for a predetermined duration, as well as a start and end date, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22); 
wherein the one or more response messages indicates a set of interested attorneys (Col 16 lines 49-63 teach identifying a list of service providers that meet the criteria for the opportunity of the opportunity provider, wherein Col 16 lines 28-48 teach each of the service providers can either decline the opportunity or pursue the opportunity, wherein Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity and the service providers can be ranked at the interface of the opportunity provider device based on the previously identified variables, such as work experiences, skill qualifications, etc.); 
providing, via a user interface of the requesting mobile computing device (Col 14 lines 5-22 teach the interface of the opportunity provider device can display services providers that responded to the opportunity, as well as in Col 17 lines 15-21 teach the opportunity provider can select a service provider based on the displayed information associated with the service providers on the graphical interface), 
a selection screen listing the set of interested attorneys (Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity and the service providers can be ranked at the interface of the opportunity provider device based on the previously identified variables, such as work experiences, skill qualifications, etc., as well as in Col 16 lines 22-63 teach a list of service providers that meet the criteria can be presented to the opportunity provider, wherein the list includes a ranking of service providers who meet the criteria, and wherein the opportunity provider can then select to send only one service provider a request to join their network, wherein Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication); 
and selecting, at the requesting mobile computing device (Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication, as well as in Col 14 lines 5-22 teach the interface of the opportunity provider device can display services providers that responded to the opportunity), 
a first attorney of interest from the set of interested attorneys (Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication, wherein Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity and the service providers can be ranked at the interface of the opportunity provider device based on the previously identified variables, such as work experiences, skill qualifications, etc., as well as in Col 16 lines 49-63 teach identifying a list of service providers that meet the criteria for the opportunity of the opportunity provider, wherein Col 16 lines 28-48 teach each of the service providers can either decline the opportunity or pursue the opportunity; see also: Col 16 lines 22-48), 
the first attorney of interest satisfying each of the qualification requirements (Col 16 lines 22-63 teach an opportunity provider can select one service provider from a list of service providers, all of whom meet the criteria of the opportunity, wherein Col 18 lines 4-23 teach the opportunity criteria includes a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity, as well as in Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity and the service providers can be ranked at the interface of the opportunity provider device based on the previously identified variables, such as work experiences, skill qualifications, etc.),
and the availability requirements (Col 16 lines 22-63 teach an opportunity provider can select one service provider from a list of service providers, all of whom meet the criteria of the opportunity, wherein Col 13 lines 49-53 teach the service provider is identified because they provide availability information that matches the opportunity requirements, as well as in Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider, wherein Col 15 lines 23-52 teach the enhanced information includes availability information regarding the service provider, wherein Col 8 line 55 to Col 9 line 9 teach the service provider availability can provide availability for a predetermined duration, as well as a start and end date, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22).
Although Lowit discloses identifying an attorney based on their availability (see above), Lowit does not explicitly teach identifying an attorney to cover previously scheduled hearing. In particular, Lowit does not explicitly teach obtaining, at a requesting mobile computing device, a request message for an attorney to cover a previously scheduled hearing, the availability requirements including a time of the previously scheduled hearing, the qualification requirements including an indication of attorney qualifications to satisfy a set of legal requirements of the previously scheduled hearing, the obtaining performed on the date and before the time of the previously scheduled hearing; identifying a set of potential attorneys, from which to request covering the hearing, determined to be currently located, based on a real-time location determined by a hardware component of the remote mobile computing device, within a geographical proximity of the location of the previously scheduled hearing; the request to solicit interest, in covering the previously scheduled hearing; each of the one or more response messages responsive to the request message and including: a match request for the previously scheduled hearing; and the first attorney of interest satisfying the legal requirements. 
From the same or similar field of endeavor, De La Cruz teaches obtaining, at a requesting mobile computing device, a request message for an attorney to cover a previously scheduled hearing ([0059] teaches coordinating and pairing up services to legal service providers including specialist attorneys, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service, wherein an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system, input their requirements, and wherein [0014] teaches the system can be utilized on a mobile communication application with the capability of synchronizing legal service providers with legal service coordinators to deliver court approved, compatible synchronized legal services when needed; see also: [0013, 0068]), 
the availability requirements including a time of the previously scheduled hearing ([0059] teaches coordinating and pairing up services to legal service providers including specialist attorneys, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service, wherein an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system, input their requirements, such as the time of the hearing, location of the hearing, and requirements; see also: [0005, 0059-0061, 0063]), 
the qualification requirements including an indication of attorney qualifications to satisfy a set of legal requirements of the previously scheduled hearing ([0059] teaches coordinating and pairing up services to legal service providers including specialist attorneys, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service, wherein an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system, input their requirements, such as the jurisdictional requirements, as well as in [0010] teaches the system can assess the professional competency and jurisdictional authorization to perform services for the legal service providers; see also: [0059-0061]),
the obtaining performed on the date and before the time of the previously scheduled hearing ([0059] teaches coordinating and pairing up services to legal service providers including specialist attorneys, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service, wherein an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system, input their requirements, such as the time of the hearing, location of the hearing, and requirements, wherein the attorney may be able to identify available service providers and can communicate in real-time with a provider to assess compatibility, and wherein [0014] teaches the system can be utilized on a mobile communication application with the capability of synchronizing legal service providers with legal service coordinators to deliver court approved, compatible synchronized legal services when needed; see also: [0013, 0068]); 
identifying a set of potential attorneys, from which to request covering the hearing ([0059-0060] teach the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, as well as in [0063-0064] teach the system can provide access to a legal service coordinator to identify and obtain legal service providers, and wherein [0010] teaches providing available legal service providers to the legal service coordinators), 
the request to solicit interest, in covering the previously scheduled hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0064] teaches the system can allow the legal service coordinator and legal service provider to enter negotiations for costs of services requests and once agreed upon, the system can coordinate pairing up the service coordinator and service provider); 
each of the one or more response messages responsive to the request message and including: a match request for the previously scheduled hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0064] teaches the system can allow the legal service coordinator and legal service provider to enter negotiations for costs of services requests and once agreed upon, the system can coordinate pairing up the service coordinator and service provider, as well as in [0066] teaches the legal service coordinator and legal service provider can enter into a contract and iteratively interact to reach an agreement as to provide for services rendered); 
and the first attorney of interest satisfying the legal requirements ([0059] teaches coordinating and pairing up services to legal service providers including specialist attorneys, wherein the system may certify that the legal service provider meets the criteria for the local legal jurisdiction, wherein [0010] teaches the system can assess the compatibility of legal services providers with the legal service coordinators, as well as assess the professional competency and jurisdictional authorization to perform services for the legal service providers, and wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service, wherein an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system, input their requirements, such as the jurisdictional requirements; see also: [0060-0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lowit to incorporate the teachings of De La Cruz to include obtaining, at a requesting mobile computing device, a request message for an attorney to cover a previously scheduled hearing, the availability requirements including a time of the previously scheduled hearing, the qualification requirements including an indication of attorney qualifications to satisfy a set of legal requirements of the previously scheduled hearing, the obtaining performed on the date and before the time of the previously scheduled hearing; identifying a set of potential attorneys, from which to request covering the hearing, the request to solicit interest, in covering the previously scheduled hearing; each of the one or more response messages responsive to the request message and including: a match request for the previously scheduled hearing; and the first attorney of interest satisfying the legal requirements. One would have been motivated to do so in order to better pair service providers with service coordinators by establishing an integrated legal service system that can pair up service providers and service coordinators to provide access to justice for all (De La Cruz, [0007]). By incorporating the teachings of De La Cruz, one would have solved the long-standing problem in the field of identifying and acquiring a good service provider that is qualified and available for a specific geographical and time constraint (De La Cruz, [0063]).
However, the combination of Lowit and De La Cruz does not explicitly teach determined to be currently located, based on a real-time location determined by a hardware component of the remote mobile computing device, within a geographical proximity of the location of the previously scheduled hearing.
From the same or similar field of endeavor, Rickey teaches determined to be currently located, based on a real-time location determined by a hardware component of the remote mobile computing device (Fig. 2 and [0053-0054] teach the computing device includes a location sensing unit to locate the computing device, wherein [0074] teaches each service provider device can provide current positioning information including GPS coordinates or data; see also: [0039, 0060, 0075-0076]), 
within a geographical proximity of the location of the previously scheduled hearing (Fig. 3 and [0057-0058] teach identifying the location for each court report including their present location and whether they are available for a subsequent hearing based on their current hearing assignments in the same courthouse building, as well as in [0060] teaches the reporter may be requested for another subsequent job for that day at the same location, wherein [00776] teach identifying user geographic locations within regions that have a geographic radius, and wherein [0074] teaches each service provider device can provide current positioning information including GPS coordinates or data; see also: [0013]).
While Rickey does not explicitly evaluate the location of attorneys, Rickey presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Lowit addresses identifying available attorneys at a certain date and time for an opportunity assignment based on their qualifications and availability; however, Lowit fails to explicitly address the claimed manner of identifying attorneys based on their current location. Rickey describes an approach to improving the identification of available legal service providers. In Lowit, one is inquiring to identify legal services providers, such as attorneys, that are available and qualified to perform a job. Analogously, in Rickey, one is inquiring to identify legal service providers, such as court reporters, that are available and qualified to perform a job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lowit and De La Cruz to incorporate the teachings of Rickey to include determined to be currently located, based on a real-time location determined by a hardware component of the remote mobile computing device, within a geographical proximity of the location of the previously scheduled hearing. One would have been motivated to do so in order to improve communication between legal users and legal service providers, increase last minute legal service provider bookings, and reduce legal costs based on identifying legal service providers for services based on location (Rickey, [0011-0012]).

Regarding claim 2, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 1 above. 
Lowit further teaches further comprising: receiving, at the requesting mobile computing device, an indication that the selecting of the first attorney of interest to cover the previously scheduled hearing has been completed (Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication, as well as in Col 14 lines 5-22 teach the interface of the opportunity provider device can display services providers that responded to the opportunity, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 16 lines 49-63); 
and notifying one of the subset of remote mobile computing devices that is associated with the selected first attorney of interest of the selection (Col 20 lines 34-50 teach the network node can communication the selection and requested additional information to the service provider, as well as in Col 17 lines 15-21 teach that after the selection indication is received, the information associated with the opportunity can be transmitted to the selected service provider, and wherein Fig. 3 and Col 12 lines 46-62 teach the opportunity provider device “310” can be associated with an individual producing services from a service provider, wherein the network node facilitates communication between service provider devices and the opportunity provider device, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 10 lines 57-67, Col 30 lines 19-32).

Regarding claim 3, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 1 above. 
Lowit further teaches wherein the availability of the attorneys associated with the plurality of remote mobile computing devices is obtained before transmitting the request message to the plurality of remote mobile computing devices (Col 6 lines 16-23 teach the availability of all service providers can be displayed to the opportunity provider in order to determine whether to send a job inquiry based on the service provider’s availability, as well as in Col 13 lines 8-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, wherein the availability information of service providers associated with devices “302,” “304,” and “306” can be identified, wherein the service providers associated with devices “302” and “304” are within a threshold range of availability and wherein the service provider associated with “306” is not within the threshold range, wherein the system may only send an indication of the opportunity through the system to service provider devices within the availability threshold, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys).  

Regarding claim 5, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 3 above. 
Lowit further teaches further comprising: synchronizing with an electronic calendar to obtain the availability of the attorneys associated with the plurality of remote mobile computing devices (Col 6 lines 16-23 teach the availability of all service providers can be displayed to the opportunity provider in order to determine whether to send a job inquiry based on the service provider’s availability, wherein Col 37 line 66 to Col 38 line 22 teach the service provider can indicate availability using a calendar that allows for granular availability indications, wherein Col 14 lines 23-28 teach the availability information of a service provider is monitored in real-time, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 6 lines 8-15, Col 13 lines 8-61).  

Regarding claim 8, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 1 above. 
Lowit further teaches further comprising: comparing the attorney qualifications for each individual attorney of interest from the set of interested attorneys against the qualification requirements based on retrieving the attorney qualifications for each individual attorney of interest from a database (Col 18 lines 40-54 teach the opportunity criteria associated with the opportunity provider query can be compared with the profile information of all service providers of the network, wherein Col 9 lines 23-47 teach the service provider device can receive input from the service provider including their work history skills, work-related skills, certifications, technical competencies, and more, wherein the information associated with the service provider is stored in a database; see also: Col 16 line 64 to Col 17 line 14 ,Col 29 line 51 to Col 30 line 18).  

Regarding claim 9, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 1 above. 
Lowit further teaches further comprising: (Col 18 lines 40-54 teach the opportunity criteria associated with the opportunity provider query can be compared with the profile information of all service providers of the network, wherein Col 9 lines 23-47 teach the service provider device can receive input from the service provider including their work history skills, work-related skills, certifications, technical competencies, and more, wherein the information associated with the service provider is stored at the service provider device; see also: Col 16 line 64 to Col 17 line 14).
  
Regarding claim 10, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 1 above. 
However, Lowit does not explicitly teach further comprising: connecting with an electronic court docketing system; and replacing an existing attorney for the previously scheduled hearing with the selected first attorney of interest, within the electronic court docketing system.  
From the same or similar field of endeavor, De La Cruz further teaches further comprising: connecting with an electronic court docketing system ([0062] teaches the legal institution module can be used to confirm scheduled legal proceedings including coordinating with the clerk of the court); 
and replacing an existing attorney for the previously scheduled hearing with the selected first attorney of interest, within the electronic court docketing system ([0062] teaches the legal institution module can be used to confirm scheduled legal proceedings including coordinating with the clerk of the court, wherein [0013] teaches the system can coordinate the hiring of specially trained lawyers on demand, as well as in [0065] teaches the legal service provider can be hired on the spot to replace an unavailable, previously scheduled service provider).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lowit, De La Cruz, and Rickey to incorporate the further teachings of De La Cruz to include further comprising: connecting with an electronic court docketing system; and replacing an existing attorney for the previously scheduled hearing with the selected first attorney of interest, within the electronic court docketing system. One would have been motivated to do so in order to better pair service providers with service coordinators by establishing an integrated legal service system that can pair up service providers and service coordinators to provide access to justice for all (De La Cruz, [0007]). By incorporating the teachings of De La Cruz, one would have solved the long-standing problem in the field of identifying and acquiring a good service provider that is qualified and available for a specific geographical and time constraint (De La Cruz, [0063]).

Regarding claim 11, Lowit teaches a non-transitory machine-readable storage medium including executable instructions that (Col 38 lines 23-45 teach a machine readable storage medium comprising computer readable code), when executed by a processor of a requesting mobile computing device (Col 7 lines 1-37 teach an opportunity provider device capable of receiving instructions and executing software in the form of machine readable instructions), cause the processor to: 
receive, through a graphical user interface executing on the requesting computing device (Col 7 lines 32-37 an opportunity provider device can be associated with an individual who is tasked with procuring services, as well as in Col 14 lines 29-53 teach an opportunity provider can define an opportunity using an interface at the opportunity provider device), a request for an attorney…. (Col 14 lines 29-53 teach an opportunity provider can define an opportunity using an interface at the opportunity provider device including a set of criteria associated with desired skills, previous work experiences, availability, location requirements, and more, as well as in Col 10 lines 15-46 teach information associated with an opportunity can be received including the project opportunity, type of project, technical skills required, certification requirements, the start date, the end date, the job offering, and more, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 18 lines 4-23; Examiner’s Note: See the combination below.), 
the request used to formulate a first request message comprising: a plurality of availability requirements including a date (Col 10 lines 15-46 teach information associated with an opportunity can be received including a start date, as well as in Col 33 line 39 to Col 34 line 7 teach the opportunity provider inputs information associated with an opportunity including a start date, end date, and length of assignment; see also: Col 20 lines 20-27), a location (Col 14 lines 29-53 teach the opportunity provider can define an opportunity using an interface including location requirements for the opportunity, as well as in Col 10 line 15-46 teach the opportunity provider can provide information associated with the opportunity including location); 
and a plurality of attorney qualifications… (Col 14 lines 29-53 teach an opportunity provider can define an opportunity using an interface at the opportunity provider device including a set of criteria associated with desired skills, previous work experiences, location requirements, and more, as well as in Col 18 lines 4-23 teach a query can be received including opportunity criteria including a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity, and wherein Col 10 lines 15-46 teach information associated with an opportunity can be received including the project opportunity, type of project, technical skills required, certification requirements, the job offering, and more); 
transmit, the first request message from the requesting mobile computing device to a matching computing device (Col 14 line 63 to Col 15 line 52 teach searching service provider profiles based on the opportunity identified at the opportunity provider device, wherein the searching includes identifying service provider skills, technical certifications, work history, qualifications, availability, and more, and wherein the lawyer work history information may include their different subject matter focuses, such as litigation, civil matters, etc., and wherein Fig. 3 and Col 12 lines 46-62 teach the opportunity provider device “310” can be associated with an individual producing services from a service provider, wherein the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a standalone computing device accessible through the computer network; see also: Col 7 lines 38-50, Col 10 lines 57-67, Col 13 lines 54-61), 
the first request message used at the matching computing device to identify at least a first remote mobile device and a second remote mobile device (Col 14 line 63 to Col 15 line 52 teach searching service provider profiles based on the opportunity identified at the opportunity provider device, wherein the searching includes identifying service provider skills, technical certifications, work history, qualifications, availability, and more, and wherein the lawyer work history information may include their different subject matter focuses, such as litigation, civil matters, etc., and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys, and wherein Fig. 3 and Col 12 lines 46-62 teach the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a standalone computing device accessible through the computer network; see also: Col 10 lines 57-67, Col 13 lines 54-61), 
each of the first remote mobile device and the second remote mobile device associated with a respective potential attorney to cover the previously scheduled hearing (Col 14 line 63 to Col 15 line 52 teach searching service provider profiles based on the opportunity identified at the opportunity provider device, wherein the searching includes identifying service provider skills, technical certifications, work history, qualifications, availability, and more, and wherein the lawyer work history information may include their different subject matter focuses, such as litigation, civil matters, etc., wherein Col 13 lines 8-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, wherein the availability information of service providers associated with devices “302,” “304,” and “306” can be identified, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 7 lines 38-50, Col 20 lines 28-50), 
transmit a second request message from the matching computing device to each of the first remote mobile device and the second remote mobile device (Col 16 lines 13-48 transmitting an indicator to each service provider’s device indicating that the associated service provider meets the criteria of an opportunity associated with an opportunity provider, wherein the indicator can include an inquiry whether the service provider would like to provide more information to the opportunity provider, wherein the service provider may decline the opportunity or approve receiving further information, as well as in Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with devices 302 and 304, and wherein Fig. 3 and Col 12 lines 46-62 teach the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a standalone computing device accessible through the computer network; see also: Col 7 lines 38-50, Col 10 lines 57-67, Col 13 lines 54-61); 
obtain a first response to the second request message (Col 16 lines 28-48 teach the service provider can approve further information to be transmitted to the opportunity provider in order for the opportunity provider to determine whether they want to transmit the opportunity to the service provider, wherein the service provider must decide to pursue the opportunity and transmit an indication that an enhanced profile be sent to the opportunity provider for consideration, as well as in Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity, and wherein Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with device 302, as well as in Col 7 lines 38-50 teach the network node can facilitate indirect communication between the service provider device and the opportunity provider device; see also: Col 12 lines 46-62, Col 16 lines 13-27), 
the first response identifying a first attorney of interest having a first availability that meets the availability requirements and a first set of qualifications that satisfy the attorney qualifications (Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider, wherein Col 15 lines 23-52 teach the enhanced information includes availability information regarding the service provider, wherein Col 8 line 55 to Col 9 line 9 teach the service provider availability can provide availability for a predetermined duration, as well as a start and end date, wherein Col 18 lines 4-23 teach the opportunity criteria includes a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22), 
the first response initiated from the first remote mobile device associated with the first attorney of interest (Col 16 lines 28-48 teach the service provider can approve further information to be transmitted to the opportunity provider in order for the opportunity provider to determine whether they want to transmit the opportunity to the service provider, wherein the service provider must decide to pursue the opportunity and transmit an indication that an enhanced profile be sent to the opportunity provider for consideration, as well as in  Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity, and wherein Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with device 302; see also: Col 7 lines 38-50, Col 12 lines 46-62, Col 16 lines 13-27); 
obtain a second response to the second request message (Col 16 lines 28-48 teach the service provider can approve further information to be transmitted to the opportunity provider in order for the opportunity provider to determine whether they want to transmit the opportunity to the service provider, wherein the service provider must decide to pursue the opportunity and transmit an indication that an enhanced profile be sent to the opportunity provider for consideration, as well as in Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity, and wherein Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with device 304, as well as in Col 7 lines 38-50 teach the network node can facilitate indirect communication between the service provider device and the opportunity provider device; see also: Col 12 lines 46-62, Col 16 lines 13-27), 
the second response identifying a second attorney of interest having a second availability that meets the availability requirements and a second set of qualifications that satisfy the attorney qualifications (Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider, wherein Col 15 lines 23-52 teach the enhanced information includes availability information regarding the service provider, wherein Col 8 line 55 to Col 9 line 9 teach the service provider availability can provide availability for a predetermined duration, as well as a start and end date, wherein Col 18 lines 4-23 teach the opportunity criteria includes a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22), 
the second response initiated from the second remote mobile device associated with the second attorney of interest (Col 16 lines 28-48 teach the service provider can approve further information to be transmitted to the opportunity provider in order for the opportunity provider to determine whether they want to transmit the opportunity to the service provider, wherein the service provider must decide to pursue the opportunity and transmit an indication that an enhanced profile be sent to the opportunity provider for consideration, as well as in  Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity, and wherein Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with device 302; see also: Col 7 lines 38-50, Col 12 lines 46-62, Col 16 lines 13-27); 
present, using the graphical user interface on the requesting computing device (Col 14 lines 5-22 teach the interface of the opportunity provider device can display services providers that responded to the opportunity, as well as in Col 17 lines 15-21 teach the opportunity provider can select a service provider based on the displayed information associated with the service providers on the graphical interface), an identity of the respective attorneys of interest providing the first response and the second response as part of a selection screen listing multiple attorneys of interest (Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity and the service providers can be ranked at the interface of the opportunity provider device based on the previously identified variables, such as work experiences, skill qualifications, etc., as well as in Col 16 lines 22-63 teach a list of service providers that meet the criteria can be presented to the opportunity provider, wherein the list includes a ranking of service providers who meet the criteria, and wherein the opportunity provider can then select to send only one service provider a request to join their network, wherein Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication); 
receive, using the graphical user interface on the requesting mobile computing device, a selection indicating one of the identified attorneys as a selected attorney (Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication, as well as in Col 14 lines 5-22 teach the interface of the opportunity provider device can display services providers that responded to the opportunity); 
transmit an indication of selection from the requesting mobile computing device to the matching computing device (Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication, as well as in Col 16 lines 49-63 teach identifying a list of service providers that meet the criteria for the opportunity of the opportunity provider, wherein the opportunity provider can select to send only one service provider a request to join their network, and wherein Fig. 3 and Col 12 lines 46-62 teach the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a standalone computing device accessible through the computer network; see also: Col 16 lines 22-48); 
and store the indication of the selected attorney at the matching computing device (Col 7 lines 38-62 teach the network node can store information associated with each opportunity provider in a database, wherein Col 16 lines 49-63 teach identifying a list of service providers that meet the criteria for the opportunity of the opportunity provider, wherein the opportunity provider can select to send only one service provider a request to join their network, as well as in Col 29 line 36 to Col 30 line 18 teach the network node can store information associated with the relationship between each service provider and opportunity provider; see also: Col 17 lines 15-21).  
However, Lowit does not explicitly teach receive, a request for an attorney to cover a previously scheduled hearing; and a time of the previously scheduled hearing; and a plurality of attorney qualifications to cover the previously scheduled hearing; transmit, on the date and before the time of the previously scheduled hearing, the first request message from the requesting mobile computing device to a matching computing device, each of the first remote mobile device and the second remote mobile device determined to be located, based on a real-time location determined by a hardware component of a respective one of the first remote mobile device and the second mobile device, within a geographical proximity of the location of the previously scheduled hearing.
From the same or similar field of endeavor, De La Cruz teaches receive, a request for an attorney to cover a previously scheduled hearing (Fig. 1 and [0057-0058] teach a data processor configured to provide real-time communication to provide legal service coordination, wherein [0013] teaches the system provides for finding and hiring specially trained lawyers upon demand, as well as in [0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0068] teaches receiving a user inputted request that a certain task is to be executed by the computing system in order to produce a display, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service by providing logistical requirements for a particular proceeding, wherein the system and may allow the user to engage with the system users to ascertain if the legal service providers meet the requirements of the coordinator, such as an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system and input their requirements); 
and a time of the previously scheduled hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service by providing logistical requirements for a particular proceeding, wherein the system and may allow the user to engage with the system users to ascertain if the legal service providers meet the requirements of the coordinator, such as an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system and input their requirements including a time of the hearing; see also: [0013, 0068]); 
and a plurality of attorney qualifications to cover the previously scheduled hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service by providing logistical requirements for a particular proceeding, wherein the system and may allow the user to engage with the system users to ascertain if the legal service providers meet the requirements of the coordinator, such as an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system and input their requirements including a jurisdictional requirement; see also: [0013, 0068]); 
transmit, on the date and before the time of the previously scheduled hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0068] teaches receiving a user inputted request that a certain task is to be executed by the computing system in order to produce a display, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service and may allow the user to engage with the system users to ascertain if the legal service providers meet the requirements of the coordinator, such as an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system; see also: [0013, 0058]), the first request message from the requesting mobile computing device to a matching computing device (Fig. 1 and [0057-0058] teach a data processor configured to provide real-time communication to provide legal service coordination, wherein [0013] teaches the system provides for finding and hiring specially trained lawyers upon demand, as well as in [0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0068] teaches receiving a user inputted request that a certain task is to be executed by the computing system in order to produce a display, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service by providing logistical requirements for a particular proceeding, wherein the system and may allow the user to engage with the system users to ascertain if the legal service providers meet the requirements of the coordinator, such as an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system; see also: [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lowit to incorporate the teachings of De La Cruz to include receive, a request for an attorney to cover a previously scheduled hearing; and a time of the previously scheduled hearing; and a plurality of attorney qualifications to cover the previously scheduled hearing; transmit, on the date and before the time of the previously scheduled hearing, the first request message from the requesting mobile computing device to a matching computing device. One would have been motivated to do so in order to better pair service providers with service coordinators by establishing an integrated legal service system that can pair up service providers and service coordinators to provide access to justice for all (De La Cruz, [0007]). By incorporating the teachings of De La Cruz, one would have solved the long-standing problem in the field of identifying and acquiring a good service provider that is qualified and available for a specific geographical and time constraint (De La Cruz, [0063]).
However, the combination of Lowit and De La Cruz does not explicitly teach each of the first remote mobile device and the second remote mobile device determined to be located, based on a real-time location determined by a hardware component of a respective one of the first remote mobile device and the second mobile device, within a geographical proximity of the location of the previously scheduled hearing.
From the same or similar field of endeavor, Rickey teaches each of the first remote mobile device and the second remote mobile device determined to be located (Fig. 2 and [0053-0054] teach the computing device includes a location sensing unit to locate the computing device, wherein [0074] teaches each service provider device can provide current positioning information including GPS coordinates or data, wherein [0057-0058] teach identifying the location for each court report including their present location and whether they are available for a subsequent hearing based on their current hearing assignments in the same courthouse building; see also: [0039, 0060, 0075-0076]), 
based on a real-time location determined by a hardware component of a respective one of the first remote mobile device and the second mobile device (Fig. 2 and [0053-0054] teach the computing device includes a location sensing unit to locate the computing device, wherein [0074] teaches each service provider device can provide current positioning information including GPS coordinates or data; see also: [0039, 0060, 0075-0076]), 
within a geographical proximity of the location of the previously scheduled hearing (Fig. 3 and [0056-0057] teach receiving the location data of various service provider mobile devices in order to automatically assign jobs, wherein the court reporter data gathered as a result of the request includes the present location of the user based on their mobile device and their scheduled jobs, as well as in [0060] teaches the reporter may be requested for another subsequent job for that day at the same location, wherein [00776] teach identifying user geographic locations within regions that have a geographic radius, and wherein [0074] teaches each service provider device can provide current positioning information including GPS coordinates or data; see also: [0013]).
While Rickey does not explicitly evaluate the location of attorneys, Rickey presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Lowit addresses identifying available attorneys at a certain date and time for an opportunity assignment based on their qualifications and availability; however, Lowit fails to explicitly address the claimed manner of identifying attorneys based on their current location. Rickey describes an approach to improving the identification of available legal service providers. In Lowit, one is inquiring to identify legal services providers, such as attorneys, that are available and qualified to perform a job. Analogously, in Rickey, one is inquiring to identify legal service providers, such as court reporters, that are available and qualified to perform a job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lowit and De La Cruz to incorporate the teachings of Rickey to include each of the first remote mobile device and the second remote mobile device determined to be located, based on a real-time location determined by a hardware component of a respective one of the first remote mobile device and the second mobile device, within a geographical proximity of the location of the previously scheduled hearing. One would have been motivated to do so in order to improve communication between legal users and legal service providers, increase last minute legal service provider bookings, and reduce legal costs based on identifying legal service providers for services based on location (Rickey, [0011-0012]).

Regarding claim 12, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 11 above. 
	Lowit further teaches further comprising instructions to obtain a third response to the second request message (Col 16 lines 28-48 teach the service provider can approve further information to be transmitted to the opportunity provider in order for the opportunity provider to determine whether they want to transmit the opportunity to the service provider, wherein the service provider must decide to pursue the opportunity and transmit an indication that an enhanced profile be sent to the opportunity provider for consideration, as well as in  Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity, wherein  Fig. 3 and Col 12 lines 32-45 teach service provider devices, such as “302,” “304,” and “306” can be associated with a service provider, wherein Col 13 lines 45-53 the opportunity provider may select a service provider to initiate communication with based on their availability, and wherein Col 16 line 64 to Col 17 line 21 teach the query can be persistent such that the opportunity and availability criteria are continually compared with profile and availability information, wherein when the service provider updates any information with the availability, then the system can notify the opportunity provider and they may be included in the list of possible service providers; see also: Col 12 lines 46-62, Col 16 lines 13-27, Col 26 lines 24-42), 
wherein the third response to the second request message further identifies a third attorney of interest having a third availability that meets the availability requirements and a third set of qualifications that satisfy the attorney qualifications (Fig. 3 and Col 12 lines 32-45 teach service provider devices, such as “302,” “304,” and “306” can be associated with a service provider, wherein Col 13 lines 45-53 the opportunity provider may select a service provider to initiate communication with based on their availability, and wherein Col 16 line 64 to Col 17 line 21 teach the query can be persistent such that the opportunity and availability criteria are continually compared with profile and availability information, wherein when the service provider updates any information with the availability, then the system can notify the opportunity provider and they may be included in the list of possible service providers, wherein Col 15 lines 23-52 teach the enhanced information includes availability information regarding the service provider, wherein Col 8 line 55 to Col 9 line 9 teach the service provider availability can provide availability for a predetermined duration, as well as a start and end date, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22), 
and wherein the executable instructions, when executed by the processor, further cause the processor to: present, using the graphical user interface of the requesting computing device (Col 14 lines 5-22 teach the interface of the opportunity provider device can display services providers that responded to the opportunity, as well as in Col 17 lines 15-21 teach the opportunity provider can select a service provider based on the displayed information associated with the service providers on the graphical interface), 
the third attorney as one of the identities of respective attorneys of interest for the selection from the selection screen (Col 16 lines 28-48 teach the service provider can approve further information to be transmitted to the opportunity provider in order for the opportunity provider to determine whether they want to transmit the opportunity to the service provider, wherein the service provider must decide to pursue the opportunity and transmit an indication that an enhanced profile be sent to the opportunity provider for consideration, as well as in  Col 14 lines 5-22 teach the opportunity provider can receive the responses from the plurality of service providers responding to the opportunity, wherein  Fig. 3 and Col 12 lines 32-45 teach service provider devices, such as “302,” “304,” and “306” can be associated with a service provider, wherein Col 13 lines 45-53 the opportunity provider may select a service provider to initiate communication with based on their availability, and wherein Col 16 line 64 to Col 17 line 21 teach the query can be persistent such that the opportunity and availability criteria are continually compared with profile and availability information, wherein when the service provider updates any information with the availability, then the system can notify the opportunity provider and display a list of both the previously identified service providers and the newly identified service provider).  

Regarding claim 13, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 11 above. 
Lowit further teaches wherein the executable instructions, when executed by the processor, further cause the processor to confirm, by exchanging communications with a remote mobile computing device associated with the selected attorney (Fig. 3 and Col 12 lines 46-62 teach the opportunity provider device “310” can be associated with an individual producing services from a service provider, wherein the network node facilitates communication between service provider devices and the opportunity provider device, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys), 
the selection of the selected attorney (Col 17 lines 15-21 teach the opportunity provider can select any service provider based on the displayed information associated with the ranked service providers, wherein the opportunity provider can select the service provider using a button or other graphical interface indication, wherein Col 17 lines 15-21 teach that after the selection indication is received, the information associated with the opportunity can be transmitted to the selected service provider, and wherein Fig. 3 and Col 12 lines 46-62 teach the opportunity provider device “310” can be associated with an individual producing services from a service provider, wherein the network node facilitates communication between service provider devices and the opportunity provider device, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 10 lines 57-67, Col 30 lines 19-32).  

Regarding claim 14, Lowit teaches a mobile computing device associated with a first attorney of interest (Col 6 lines 37-45 teach a service provider device being a mobile device), the mobile computing device comprising: a processor (Col 7 lines 1-18 teach a service provider device comprising a processor); 
and a non-transitory machine-readable storage medium including executable instructions that, when executed by the processor (Col 7 lines 1-18 teach a service provider device comprising a storage device comprising software and machine readable instructions), cause the processor to: 
receive, from the remote matching computing device (Fig. 3 and Col 12 lines 46-62 teach the opportunity provider device “310” can be associated with an individual producing services from a service provider, wherein the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a standalone computing device accessible through the computer network), a request for an attorney to cover a previously scheduled hearing (Col 16 lines 13-48 transmitting an indicator to each service provider’s device indicating that the associated service provider meets the criteria of an opportunity associated with an opportunity provider, wherein the indicator can include an inquiry whether the service provider would like to provide more information to the opportunity provider, wherein the service provider may decline the opportunity or approve receiving further information, as well as in Col 13 line 62 to Col 14 line 4 teach the opportunity provider device can communicate one or more opportunities to the service providers associated with devices 302 and 304, and wherein Fig. 3 and Col 12 lines 46-62 teach the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a standalone computing device accessible through the computer network; see also: Col 7 lines 38-50, Col 10 lines 57-67, Col 13 lines 54-61), 
the request targeted for the mobile computing device from the remote matching computing device based, in part, on the association of a first attorney of interest with the mobile computing device and a match performed on the remote matching computer device (Col 14 line 63 to Col 15 line 52 teach searching service provider profiles based on the opportunity identified at the opportunity provider device, wherein the searching includes identifying service provider skills, technical certifications, work history, qualifications, availability, and more, and wherein the lawyer work history information may include their different subject matter focuses, such as litigation, civil matters, etc., wherein Col 13 lines 8-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, wherein the availability information of service providers associated with devices “302,” “304,” and “306” can be identified, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 7 lines 38-50, Col 20 lines 28-50), 
the request comprising a request message including: a set of availability requirements including the date (Col 10 lines 15-46 teach information associated with an opportunity can be received including a start date, as well as in Col 33 line 39 to Col 34 line 7 teach the opportunity provider inputs information associated with an opportunity including a start date, end date, and length of assignment; see also: Col 20 lines 20-27), a location (Col 14 lines 29-53 teach the opportunity provider can define an opportunity using an interface including location requirements for the opportunity, as well as in Col 10 line 15-46 teach the opportunity provider can provide information associated with the opportunity including location);
and a set of attorney qualifications… (Col 14 lines 29-53 teach an opportunity provider can define an opportunity using an interface at the opportunity provider device including a set of criteria associated with desired skills, previous work experiences, location requirements, and more, as well as in Col 18 lines 4-23 teach a query can be received including opportunity criteria including a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity, and wherein Col 10 lines 15-46 teach information associated with an opportunity can be received including the project opportunity, type of project, technical skills required, certification requirements, the job offering, and more; Examiner’s Note: See the combination below.); 
present, using a graphical user interface of the mobile computing device (Col 13 line 62 to Col 14 line 15 teach the service provider device can display the opportunity information for the service provider), 
a set of information extracted from the request message pertaining to the request (Col 13 line 62 to Col 14 line 15 teach the service provider device can receive one or more opportunities communicated from an opportunity device, wherein the opportunity can be selected based on a specific skill requirement, as well as in Col 20 lines 28-50 teach the information associated with the opportunity can be transmitted to the service provider device and the service provider may request additional information); 
receive, using the graphical user interface, a selection of the request (Col 20 lines 28-50 teach the service provider may approve the opportunity and request additional information, which may be transmitted to the opportunity provider device, as well as in Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider); 
and transmit a response message, in response to the request message (Col 20 lines 28-50 teach the opportunity provider can transmit opportunity information to a service provider, the service provider may approve the opportunity and request additional information, which may be transmitted to the opportunity provider device, as well as in Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider), to the remote matching computing device (Col 20 lines 28-50 teach the service provider may approve the opportunity and request additional information, which may be transmitted to the opportunity provider device, and wherein Fig. 3 and Col 12 lines 46-62 teach the network node facilitates communication between service provider devices and the opportunity provider device, and wherein the network node can be a standalone computing device accessible through the computer network), 
the response message including: an indication of an availability… of the mobile computing device (Col 18 lines 24-39 teach the service provider device may communicate their real time availability information from the service provider device in order to communicate the availability to the opportunity provider, wherein Col 8 line 55 to Col 9 line 9 teach the service provider availability can provide availability for a predetermined duration, as well as a start and end date, wherein Col 18 lines 4-23 teach the opportunity criteria includes a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22; Examiner’s Note: See the combination below.); 
and a match request for the previously scheduled hearing indicating the first attorney of interest is capable and available…( Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider, wherein Col 18 lines 4-23 teach the opportunity criteria includes a skill requirement and technical competency requirement based on knowledge and training necessary to carry out the requirements of the opportunity and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22).  
However, Lowit does not explicitly teach a hardware component location device to determine a real-time location of the mobile computing device; obtain a real-time location from the hardware component location device; provide the real-time location of the mobile computing device to a remote matching computing device; receive, from the remote matching computing device, a request for an attorney to cover a previously scheduled hearing; the match performed on a date of and before a time of the previously scheduled hearing, and the time of the previously scheduled hearing; and a set of attorney qualifications to cover the previously scheduled hearing; an indication of the real-time location of the mobile computing device; and a match request for the previously scheduled hearing indicating the first attorney of interest is capable and available to cover the hearing.  
From the same or similar field of endeavor, De La Cruz teaches receive, from the remote matching computing device (Fig. 1 and [0057-0058] teach a data processor configured to provide real-time communication to provide legal service coordination, wherein [0014] teaches the legal service provider can communicate with the system via mobile device application), a request for an attorney to cover a previously scheduled hearing ([0059] teaches coordinating and pairing up services to legal service providers including specialist attorneys, wherein [0066] teaches the legal service coordinator and legal service provider can enter into a contract and iteratively interact to reach an agreement as to provide for services rendered); 
the match performed on a date of and before a time of the previously scheduled hearing ([0059] teaches coordinating and pairing up services to legal service providers including specialist attorneys, wherein [0064-0065] teach the system can provide communication to legal service coordinators who are in need of a specific legal service, wherein an attorney may be on their way to a court hearing and be informed that a pre-arranged legal service provider will not be able to attend a proceeding due to a family emergency, wherein the attorney, while in transit, can engage with the system, input their requirements, such as the time of the hearing, location of the hearing, and requirements, wherein the attorney may be able to identify available service providers and can communicate in real-time with a provider to assess compatibility, and wherein [0014] teaches the system can be utilized on a mobile communication application with the capability of synchronizing legal service providers with legal service coordinators to deliver court approved, compatible synchronized legal services when needed; see also: [0013, 0068]), 
and the time of the previously scheduled hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0063] teaches the system can identify qualified available legal service providers for a specific geographic and time constraint, wherein the legal service provider can assess the real-time interaction and ensure they are qualified by the jurisdiction to provide their services); 
and a set of attorney qualifications to cover the previously scheduled hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0063] teaches the system can identify qualified available legal service providers for a specific geographic and time constraint, wherein the legal service provider can assess the real-time interaction and ensure they are qualified by the jurisdiction to provide their services); 
an indication of the real-time location of the mobile computing device ([0059] teaches geographically locating service providers and sharing the locations to the users of the system, as well as in [0016] teaches sharing real-time communications amongst legal service providers and legal service coordinators including geographic location, travel tracking, anticipated time of arrival, and more); 
and a match request for the previously scheduled hearing indicating the first attorney of interest is capable and available to cover the hearing ([0059] teaches the system can identify available legal service providers to coordinate and pair up services, wherein service providers include specialist attorneys, wherein [0064] teaches the system can allow the legal service coordinator and legal service provider to enter negotiations for costs of services requests and once agreed upon, the system can coordinate pairing up the service coordinator and service provider, as well as in [0066] teaches the legal service coordinator and legal service provider can enter into a contract and iteratively interact to reach an agreement as to provide for services rendered).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lowit to incorporate the teachings of De La Cruz to include receive, from the remote matching computing device, a request for an attorney to cover a previously scheduled hearing; the match performed on a date of and before a time of the previously scheduled hearing, and the time of the previously scheduled hearing; and a set of attorney qualifications to cover the previously scheduled hearing; an indication of the real-time location of the mobile computing device; and a match request for the previously scheduled hearing indicating the first attorney of interest is capable and available to cover the hearing. One would have been motivated to do so in order to better pair service providers with service coordinators by establishing an integrated legal service system that can pair up service providers and service coordinators to provide access to justice for all (De La Cruz, [0007]). By incorporating the teachings of De La Cruz, one would have solved the long-standing problem in the field of identifying and acquiring a good service provider that is qualified and available for a specific geographical and time constraint (De La Cruz, [0063]).
However, the combination of Lowit and De La Cruz does not explicitly teach a hardware component location device to determine a real-time location of the mobile computing device; obtain a real-time location from the hardware component location device; provide the real-time location of the mobile computing device to a remote matching computing device.
From the same or similar field of endeavor, Rickey teaches a hardware component location device to determine a real-time location of the mobile computing device (Fig. 2 and [0053-0054] teach the computing device includes a location sensing unit to locate the computing device, wherein [0039] teach the mobile device may provide information about its current location to the server); 
obtain a real-time location from the hardware component location device ([0039] teach the mobile device may provide information about its current location to the server, as well as in Fig. 2 and [0053-0054] teach the computing device includes a location sensing unit to locate the computing device, wherein [0039] teach the mobile device may provide information about its current location to the server); 
provide the real-time location of the mobile computing device to a remote matching computing device ([0039] teach the mobile device may provide information about its current location to the server, as well as in [0074] teaches each service provider device can provide current positioning information including GPS coordinates or data; see also: [0053-0054]).
While Rickey does not explicitly evaluate the location of attorneys, Rickey presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Lowit addresses identifying available attorneys at a certain date and time for an opportunity assignment based on their qualifications and availability; however, Lowit fails to explicitly address the claimed manner of identifying attorneys based on their current location. Rickey describes an approach to improving the identification of available legal service providers. In Lowit, one is inquiring to identify legal services providers, such as attorneys, that are available and qualified to perform a job. Analogously, in Rickey, one is inquiring to identify legal service providers, such as court reporters, that are available and qualified to perform a job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lowit and De La Cruz to incorporate the teachings of Rickey to include a hardware component location device to determine a real-time location of the mobile computing device; obtain a real-time location from the hardware component location device; provide the real-time location of the mobile computing device to a remote matching computing device. One would have been motivated to do so in order to improve communication between legal users and legal service providers, increase last minute legal service provider bookings, and reduce legal costs based on identifying legal service providers for services based on location (Rickey, [0011-0012]).

Regarding claim 15, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 14 above. 
Lowit further teaches wherein a set of availability information for the first attorney of interest is obtained before receiving the request message (Col 6 lines 16-23 teach the availability of all service providers can be displayed to the opportunity provider in order to determine whether to send a job inquiry based on the service provider’s availability, as well as in Col 13 lines 8-61 teach the system can identify the status of a plurality of service providers in order to determine that they are available for the opportunity, wherein the availability information of service providers associated with devices “302,” “304,” and “306” can be identified, wherein the service providers associated with devices “302” and “304” are within a threshold range of availability and wherein the service provider associated with “306” is not within the threshold range, wherein the system may only send an indication of the opportunity through the system to service provider devices within the availability threshold, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys).  

Regarding claim 17, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 15 above. 
Lowit further teaches wherein the instructions further cause the processor to synchronize with an electronic calendar to obtain the indication of the availability (Col 6 lines 16-23 teach the availability of all service providers can be displayed to the opportunity provider in order to determine whether to send a job inquiry based on the service provider’s availability, wherein Col 37 line 66 to Col 38 line 22 teach the service provider can indicate availability using a calendar that allows for granular availability indications, wherein Col 14 lines 23-28 teach the availability information of a service provider is monitored in real-time, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 6 lines 8-15, Col 13 lines 8-61).  

Regarding claim 20, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 14 above. 
Lowit further teaches wherein the instructions further cause the processor to provide, as a portion of the response message (Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider), a set of qualifications for the first attorney of interest (Col 16 lines 13-48 the service providers may respond to the opportunity of the opportunity provider by deciding to pursue the opportunity, wherein the service provider may then approve enhanced information about the service provider be transmitted to the opportunity provider, wherein the opportunity provider had only seen the basic profile of the service provider, wherein Col 15 lines 23-52 teach the enhanced information includes all of the information of the secondary profile including work history, qualifications, project experience, educational background, a complete list of work-related skills, all certifications, trainings, and more, and wherein Col 21 lines 52-59 teach the service provider devices can be associated with service providers such as attorneys; see also: Col 14 lines 5-22).

Claim(s) 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowit et al. (US 10104182 B1) in view of De La Cruz et al. (US 20190318435 A1) in view of Rickey et al. (US 20180150927 A1) and further in view of Velez et al. (US 20170124672 A1).

Regarding claim 6, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 1 above. 
However, Lowit does not explicitly teach wherein the indication of the availability is received after transmitting the request message to the plurality of remote mobile computing devices.  
From the same or similar field of endeavor, Velez teaches wherein the indication of the availability is received after transmitting the request message to the plurality of remote mobile computing devices (Fig. 2 and [0031] teaches the customer can select an attorney based on their customer preference information, wherein upon selecting the attorney, the customer information is provided to the attorney and the system can identify whether the attorney is available, where if the attorney is available, then the system facilitates real-time communication with the customer and attorney, and where if the attorney is not available, then the network may notify the attorney of the customer selection).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lowit, De La Cruz, and Rickey to incorporate the teachings of Velez to include wherein the indication of the availability is received after transmitting the request message to the plurality of remote mobile computing devices. One would have been motivated to do so in order to quickly connect consumers with service providers by avoiding displaying erroneous and irrelevant information (Velez, [0005-0006]). By incorporating Velez into the invention of Fried, one would more immediately meet the demand of users who want to obtain services from those who are located in close proximity (Velez, [0008]).

Regarding claim 18, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 14 above. 
However, Lowit does not explicitly teach wherein the indication of the availability is obtained after receiving the request message.  
From the same or similar field of endeavor, Velez teaches wherein the indication of the availability is obtained after receiving the request message (Fig. 2 and [0031] teach the customer can select an attorney based on their customer preference information, wherein upon selecting the attorney, the customer information is provided to the attorney and the system can identify whether the attorney is available, where if the attorney is available, then the system facilitates real-time communication with the customer and attorney, and where if the attorney is not available, then the network may notify the attorney of the customer selection; see also: [0032]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lowit, De La Cruz, and Rickey to incorporate the teachings of Velez to include wherein the indication of the availability is obtained after receiving the request message. One would have been motivated to do so in order to quickly connect consumers with service providers by avoiding displaying erroneous and irrelevant information (Velez, [0005-0006]). By incorporating Velez into the invention of Fried, one would more immediately meet the demand of users who want to obtain services from those who are located in close proximity (Velez, [0008]).

Regarding claim 19, the combination of Lowit, De La Cruz, and Rickey teach all the limitations of claim 18 above. 
However, Lowit does not explicitly teach wherein the match request provides the indication of availability.  
From the same or similar field of endeavor, Velez teaches wherein the match request provides the indication of availability (Fig. 2 and [0031-0032] teach the customer can select an attorney based on their customer preference information, wherein upon selecting the attorney, the attorney is notified of the customer information and the system can identify whether the attorney is available, where if the attorney is available, then the system facilitates real-time communication with the customer and attorney, and where if the attorney is not available, then the network may notify the attorney of the customer selection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lowit, De La Cruz, and Rickey to incorporate the teachings of Velez to include wherein the match request provides the indication of availability. One would have been motivated to do so in order to quickly connect consumers with service providers by avoiding displaying erroneous and irrelevant information (Velez, [0005-0006]). By incorporating Velez into the invention of Fried, one would more immediately meet the demand of users who want to obtain services from those who are located in close proximity (Velez, [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Redmon et al. (US 11443395 B2) discloses a mobile lawyer system for notifying a remote attorney of real time assistance needed by a client
Tucker (US 20220005137 A1) discloses identifying legal service providers real time locations within a court building and identifying individuals who may be available to perform jobs based on their schedules and availabilities
Jia et al. (US 11017489 B2) discloses receiving a search request for attorneys including one or more requirements and outputting scores for each of the identified attorneys meeting the requirement 
Fettig (US 20160063425 A1) discloses identifying qualified attorneys that are located near the court and are admitted to practice law in that state
Settle, III (US 7158944 B1) discloses facilitating the selection of legal service providers
Agoni et al. (US 20020133374 A1) discloses generating a list of service providers available to potential clients 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683